Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: Big Sky Energy Corporation (Exact name of small business issuer in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 72-1381282 (I.R.S. Employer Identification No.) Suite 6, 8 Shepherd Market, Mayfair, London, UK T2P 5E9 (Address of principal executive offices) (Zip Code) Issuer's telephone number: 1 (403) 234-8282 Securities Registered Under Section 12(b) of the Exchange Act: Securities Registered Under Section 12(g) of the Exchange Act: None Common Stock, $0.001 par value (Title of class) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Corporation was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | | No | X | Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Corporation's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. | | Indicate by Check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes | | No | X | Revenue for the most recent fiscal year: $8,547,584 1 Aggregate market value of voting and non-voting common stock held by non-affiliates of the Corporation using the average of the bid and asked price of the common stock, as of March 21, 2008: $6,494,234. Number of shares outstanding of each of the Corporation's classes of common stock, as of March 21, 2008 equals 166,432,498 shares of common stock, par value US$0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE: None Transitional Small Business Disclosure Format YES | | NO | X | 2 PART I ITEM 1. DESCRIPTION OF BUSINESS. Throughout this document, references herein to the Corporation, Big Sky, we, our or us mean Big Sky Energy Corporation, a Nevada corporation, and its corporate subsidiaries and predecessors, unless the context requires otherwise. Certain terms used herein relating to the oil and natural gas industry are defined below in ITEM 1 DESCRIPTION OF BUSINESSCERTAIN DEFINITIONS. Certain Definitions The definitions set forth below shall apply to the indicated terms as used in this Annual Report. All volumes of natural gas referred to herein are stated at the legal pressure base of the state or area where the reserves exist and at 60 degrees Fahrenheit and in most instances are rounded to the nearest major multiple. After payout . With respect to an oil or natural gas interest in a property, refers to the time period after which the costs to drill and equip a well have been recovered. API  American Petroleum Institute Bbl. One stock tank barrel, or 42 U.S. gallons liquid volume, used herein in reference to crude oil or other liquid hydrocarbons. Bbls/d. Stock tank barrels per day . Bcf . Billion cubic feet. Bcfe . Billion cubic feet equivalent, determined using the ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids. Before payout . With respect to an oil and natural gas interest in a property, refers to the time period before which the costs to drill and equip a well have been recovered. cm . Cubic meter or a liquid volume unit equivalent to 6.3 bbls. For gaseous substances, it is a volume unit equivalent to 35.28 cubic feet. Completion. The installation of permanent equipment for the production of oil or natural gas or, in the case of a dry hole, the reporting of abandonment to the appropriate agency. Developed acreage . The number of acres which are allocated or assignable to producing wells or wells capable of production. Development well . A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Dry hole or well . A well found to be incapable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceed the related oil and natural gas operating expenses and taxes. 1 Exploratory well . A well drilled to find and produce oil or natural gas reserves not classified as proved, to find a new reservoir in a field previously found to be productive of oil or natural gas in another reservoir or to extend a known reservoir. Farm-in or farm-out. An agreement whereunder the owner of a working interest in an oil and natural gas lease assigns the working interest or a portion thereof to another party who desires to drill on the leased acreage. Generally, the assignee is required to drill one or more wells in order to earn its interest in the acreage. The assignor usually retains a royalty and/or reversionary interest in the lease. The interest received by an assignee is a farm-in while the interest transferred by the assignor is a farm-out. Field. An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Finding costs . Costs associated with acquiring and developing proved oil and natural gas reserves which are capitalized by us pursuant to generally accepted accounting principles in the United States, including all costs involved in acquiring acreage, geological and geophysical work and the cost of drilling and completing wells, excluding those costs attributable to unproved property. Full Field Development . The Full Field Development stage is the first stage in the Production Phase. Approval by the MEMR of a Full Field Development Plan is required prior to commencing the Production Phase. We have the right to accelerate the exploration activities and thus shorten the exploration phase. During the Full Field Development stage, and with the express consent of the Kazakhstan government, predicated on refinery capacity, we can sell up to 80% of our production on the international markets. Gross acres or gross wells. The total acres or wells, as the case may be, in which a working interest is owned. MBbls . One thousand barrels of crude oil or other liquid hydrocarbons. Mcf. One thousand cubic feet. Mcf/d . One thousand cubic feet per day. Mcfe. One thousand cubic feet equivalent determined using the ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids, which approximates the relative energy content of crude oil, condensate and natural gas liquids as compared to natural gas. Prices have historically been higher or substantially higher for crude oil than natural gas on an energy equivalent basis although there have been periods in which they have been lower or substantially lower. MMcf. One million cubic feet. MMcf/d. One million cubic feet per day. MMcfe. One million cubic feet equivalent determined using the ratio of six Mcf of natural gas to one Bbl of crude oil, condensate or natural gas liquids, which approximates the relative energy content of crude oil, condensate and natural gas liquids as compared to natural gas. MMcfe/d. One million cubic feet equivalent per day. 2 Mcm . One thousand cubic meters. Mcm/d . One thousand cubic meters per day. Metric ton . A liquid volume unit equivalent to approximately 7.5 bbls. Net acres or net wells . The sum of the fractional working interests owned in gross acres or gross wells. NGLs . Natural gas liquids measured in barrels. NRI or Net Revenue Interests . The share of production after satisfaction of all royalty, overriding royalty, oil payments and other nonoperating interests. Normally pressured reservoirs. Reservoirs with a formation-fluid pressure equivalent to 0.465 PSI per foot of depth from the surface. For example, if the formation pressure is 4,650 PSI at 10,000 feet, then the pressure is considered to be normal. Over-pressured reservoirs . Reservoirs subject to abnormally high pressure as a result of certain types of subsurface formations. Pilot Production Stage . The pilot production stage is a part of the exploration period which is designed to determine the most optimum and effective way of developing the field. The pilot production stage is an exemption provided by the MEMR from certain production quotas contained within the production sharing contracts when the Corporation is within the exploration period. The pilot production stage allows the Corporation to exceed the 90 day timeframe in which to test production from wells within a given field area. The purpose of this exemption is designed to determine the most optimum and effective way of developing the field. The length of the pilot stage is determined by consultation with the MEMR. Post  salt prospect . Possible drillable hydrocarbon containing structures and/or traps that are located above the Kungurian salt domes or diapirs in the Precaspian basin of western Kazakhstan Plant Products . Liquids generated by a plant facility and include propane, iso-butane, normal butane, pentane and ethane. Pre-caspian basin . The large and prolific hydrocarbon producing sedimentary basin that is located on western Kazakhstan, containing such super giant oil fields as Tengiz, Kashagan and Karachaganak with a sedimentary thickness in excess of 20 km. Pre-salt prospect: Exploration prospect related to possible hydrocarbons accumulated in reservoir rocks of pre-Kungurian age. In pre-salt prospects, potential reservoir rocks occur below thick rock salt deposits of Kungurian age (middle Permian). Present value . When used with respect to oil and natural gas reserves, the estimated future gross revenue to be generated from the production of proved reserves, net of estimated production and future development costs, using prices and costs in effect as of the date indicated, without giving effect to nonproperty-related expenses such as general and administrative expenses, debt service and future income tax expense or to depletion, depreciation, and amortization, discounted using an annual discount rate of 10%. 3 Productive well . A well that is found to be capable of producing hydrocarbons in sufficient quantities such that proceeds from the sale of such production exceeds production expenses and taxes. Proved developed nonproducing reserves . Proved developed reserves expected to be recovered from zones behind casing in existing wells. Proved developed producing reserves. Proved developed reserves that are expected to be recovered from completion intervals currently open in existing wells and able to produce to market. Proved developed reserves. Proved reserves that can be expected to be recovered from existing wells with existing equipment and operating methods. Proved reserves . The estimated quantities of crude oil, natural gas and natural gas liquids that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions. Proved undeveloped location. A site on which a development well can be drilled consistent with spacing rules for purposes of recovering proved undeveloped reserves. Proved undeveloped reserves . Proved reserves that are expected to be recovered from new wells on undrilled acreage or from existing wells where a relatively major expenditure is required for recompletion. Recompletion. The completion for production of an existing well bore in another formation from that in which the well has been previously completed. Reservoir. A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. Royalty interest . An interest in an oil and natural gas property entitling the owner to a share of oil or natural gas production free of costs of production. 3-D seismic . Advanced technology method of detecting accumulations of hydrocarbons identified through a three-dimensional picture of the subsurface created by the collection and measurement of the intensity and timing of sound waves transmitted into the earth as they reflect back to the surface. Salt dome: A mushroom-shaped or plug-shaped diaper made of salt, commonly having an overlying cap rock. A salt dome is formed when a thick bed of evaporite minerals (mainly salt, or halite) found at depth intrudes vertically into surrounding rock strata, forming a diaper. Salt dome (specific to Kazakhstan) . Flowing upward due to density difference of Kungurian (Lower Permian ) aged salt deposits from their original flat lying position for several thousand meters high into dome, arch, mushroom or dike like configurations, causing updoming and structurations of overlying younger sediments. Undeveloped acreage . Lease acreage on which wells have not been drilled or completed to a point that would permit the production of commercial quantities of oil and natural gas regardless of whether such acreage contains proved reserves. 4 Working interest or WI. The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover. Operations on a producing well to restore or increase production. Overview We were incorporated in February 1993 as Institute for Counselling, Inc. under the laws of the State of Nevada. On April 14, 2000, we acquired China Broadband (BVI) Corp., a British Virgin Islands company, incorporated in February 2000, by issuing 13,500,000 shares of our common stock in exchange for all of the issued and outstanding common stock of China Broadband (BVI) Corp. The former shareholders of China Broadband (BVI) Corp. became our controlling shareholders. On April 14, 2000, subsequent to the above acquisition, we changed our name to "China Broadband Corp." and merged China Broadband (BVI) Corp. into China Broadband Corp. Late in October 2003, we began investing in oil and natural gas assets, an area in which our management has knowledge and experience and it was our belief that it was the right time to diversify into the oil and natural gas industry. We considered that this diversification would provide us with a revenue stream and financial stability which would sustain our operations so that we could concentrate on growing our business in the oil and natural gas sector. On December 29, 2003, we changed our name from China Broadband Corp. to China Energy Ventures Corp. On December 3, 2004, our shareholders approved a further name change to Big Sky Energy Corporation (the  Corporation ). Our principal business office in Kazakhstan is located at 7, Al-Farabi Avenue, Block 4A, office 27 Almaty, Republic of Kazakhstan Tel/fax.: +7 (727) /38. We maintain administrative offices in Calgary, Alberta, located at Suite 311, 840-6 th Avenue SW, Calgary, Alberta, Canada T2P 5E9, Tel 1-403-234-8282. On March 1, 2006, our Board of Directors voted to move corporate headquarters to London, UK. (service address: Suite 6, 8 Shepherd Market, Mayfair, London UK W1J 7JY). We maintain a website at www.bigskycanada.com. Information on our website is not part of this document. 5 Neither the Corporation, nor any of its subsidiaries, has been subject to any bankruptcy, receivership or similar proceedings. Business of the Issuer We operate as an oil and gas exploration and production company carrying out our activities through a number of operating subsidiaries and associated or affiliated companies. These operating companies are generally focused on one of our projects, and this structure assists in maintaining separate cost centers for these different projects. We file reports with the US Securities and Exchange Commission (the  Commission ). The public may read and copy any materials that we file with the Commission at the Commissions Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. We make available free of charge our annual report on Form 10-KSB, quarterly reports on Form 10-QSB, current reports Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act on our internet website at www.bigskycanada.com as soon as reasonably practicable after we electronically file or furnish such material with or to the Commission. Our principal activities are oil and gas exploration, development and production in the Republic of Kazakhstan ( Kazakhstan ). During 2006, we directed most of our efforts and resources to our development of the Morskoye Field. Our management and technical staff have substantial experience in our areas of operation. Currently our principal product is crude oil, and the sale of crude oil is our principal source of revenue. As at March 21, 2008 and throughout the reporting period ending December 31, 2006, the Corporation operated three licenses located in the Atyrau Region of the Republic of Kazakhstan. Two of these licenses (Daulately and Karatal) are still in their exploration phase, requiring intensive seismic investigation, data processing, interpretation and exploratory drilling during the course of the contract period. The Corporation expects that these exploration contracts will be finalized by 2008 or 2009, at which time the Corporation will negotiate further development contracts for these licenses. Licenses which are deemed non-productive during or after the 6 exploratory phase will be returned back to the Ministry of Energy and Mineral Resources of the Republic of Kazakhstan ( MEMR ). No reserve data is available for these licenses as of the date of this filing. The third licence, Morskoye, transitioned from Exploration Phase into the full field development stage of the Production Phase when its full field development plan was accepted by the MEMR Central Development Committee for Oil and Gas Fields on July 17, 2007. The Morskoye field has been operated continuously from July 17, 2007 to date under Full Field Development stage approvals. Reserve data for this licence is disclosed where appropriate throughout this filing. The Corporation commenced exporting production from this licence pursuant to an Export Licence granted January 12, 2007. (See KoZhaN below) The Corporation is also actively looking to acquire additional acreage in both exploration and development phases to enhance our organic growth. During 2006, the Corporation restructured its top management when, on December 31, 2006, its then President and CEO, Mr S.A. Sehsuvaroglu, stepped down. Dr. Servet Harunoglu, previously Chair of the Nominating and Compensation Committee and a director since May, 2005, was appointed to these roles. With the advent of oil sales at export pricing, limited additional financing was required in 2006 with none required in 2007. Big Sky Energy Kazakhstan Ltd. Big Sky Energy Kazakhstan Ltd. ( BSEK ), our wholly owned subsidiary, was incorporated on July 29, 2003 in Alberta, Canada and holds a 100% interest in KoZhaN LLP, which operates the three petroleum licenses in the Atyrau region of Kazakhstan (See disclosure Item 4  Legal Proceedings - Claim by spouses of former partners in KoZhaN ). KoZhaN LLP KoZhaN LLP ( KoZhaN ) was incorporated as a limited liability partnership on April 28, 2001, in the Republic of Kazakhstan by five Kazakhstani nationals unrelated to us. As a wholly owned subsidiary of BSEK, the President of KoZhaN is appointed by BSEK  Mr. S.A. Sehsuvaroglu (for 2005/2006), who was also the President and CEO of the Corporation. As of January 1, 2007, Dr. Servet Harunoglu became President of KoZhaN. On February 17, 2003, KoZhaN entered into agreements with the Government of Kazakhstan for the exploration and development of three petroleum licenses in the Atyrau region of western Kazakhstan. On February 7, 2006, KoZhaN signed an Agreement with ABT Ltd. a Kazakhstan company (" ABT "), pursuant to which ABT agreed to relinquish any and all claims in respect of a purported contractual right to a 45% interest in the Exploration and Production Contract for the Morskoye Block. Under this Agreement, the Corporation agreed to pay ABT 1,520,218,282 Kazakhstan Tenge, which is approximately equivalent to $11,600,000, to be apportioned as follows: Sixty seven million twenty-eight thousand (67,028,000) Kazakhstan Tenge, which is approximately equivalent to $511,400, in repayment of a loan from ABT to KoZhaN for the drilling works provided by ABT on Well No. 10, Morskoye field; 7 One hundred eighteen million, four hundred one thousand seven hundred thirty three (118,401,733.) Kazakhstan Tenge, which is approximately equivalent to $903,500, in payment for work done by ABT under a Construction Agreement; and One billion three hundred thirty four million seven hundred eighty eight thousand five hundred and forty nine (1,334,788,549) Kazakhstan Tenge, which is approximately equivalent to $10,185,100, in consideration for the cancellation of any and all perceived or actual rights of ABT under Agreement No.1 and the Agreement on Partial Transfer of the Subsoil Use Right. This amount is inclusive of all applicable taxes and other obligatory payments pursuant to the laws of Kazakhstan including VAT. In addition to the cash payment set out above, the Corporation agreed to issue ABT 15,000,000 shares of the Corporation's common stock. The transaction was completed on March 10, 2006. As a result of this acquisition, KoZhaN obtained 100% interest in the Morskoye Field. Big Sky Energy Atyrau Ltd. Big Sky Energy Atyrau Ltd. ( BSEA ) was incorporated on April 8, 2004, in Alberta, Canada. Vector Energy West Vector Energy West LLP ( VEW ) was incorporated as a limited liability partnership in the Republic of Kazakhstan on July 4, 2001. As a wholly owned subsidiary of BSEA, the President of VEW is appointed by BSEA and Mr. Matthew J. Heysel has held the position of President of VEW from December 2004 to date. On or about September 30, 2005, VEWs former in-house lawyer/employee, Mr. Farkhad K. Shakirov, transferred and assigned VEWs subsoil use rights arising in relation to the Atyrau Block to a newly formed shell company called Ligostrade Services LLP. The Corporation categorically states that Mr. Shakirov had neither the authority to affect such transfer nor was such transfer approved by the Corporations Board of Directors or any member of management. During 2005 and ongoing into 2006, the Corporation defended itself against the illegal transfer of its assets held through its subsidiary, VEW, subsequent to the fraudulent activities of this former employee, without success. As of the date of this fiing, VEW has no operations or active business although the corporate entity remains validly constituted. Liman-2 Block VEW received a letter dated April 11, 2006, from MEMR confirming termination of the Liman-2 subsoil use contract as of October 5, 2005 for alleged inadequate performance of the minimum work programme commitments. The Corporation impaired the value of the VEW held oil and gas properties on its financial statements for the year ending December 31, 2005. This company is currently inactive. Big Sky Energy Alakol Ltd. Big Sky Energy Alakol Ltd. (BSE Alakol), a wholly owned subsidiary of the Corporation, was incorporated on March 17, 2005, in Alberta, Canada. This company is currently inactive. 8 Alakol Block On July 12, 2005 and July 21, 2005, the BSE Alakol entered into a series of heads of agreements with Remas Corporation LLP (Remas), a Kazakhstan company, for the acquisition of a 50% interest in the Subsoil Use Contract No. 1766 dated June 15, 2005, in relation to the Alakol block (the Contract). The acquisition was subject to waiver of the Kazakhstan governments preemptive right and approval of the MEMR.
